Case 1:18-cv-06127-CBA-RML Document 39 Filed 04/22/19 Page 1 of 1 PageID #: 370

                               HENRY        R.   KAUFMAN,,        PC.
                                            ATTORNEYS AT LAW

                                       60   EAST 42ND STREET
                                             47TH FLOOR

                                    NEW YORK, NEW YORK 10165


                                                                                     (212) 880-0842
                                                                                FACSIMILE   (212) 682-1965

                                                                                     WWW.HRKAUFMAN.COM
                                                                                   HKAUFMAN@HRKAUFMAN.COM




                                                 April 22, 2019
  Hon. Robert M. Levy
  United States Magistrate Judge
  225 Cadman Plaza East
  Brooklyn, NY 11201
                         Re: Monica Morrison v. Robert Langrick: 1:18-cv-06127 (CBA) (RML)
  Dear Judge Levy,

         This letter is in reply to Defendant Robert Langrick's opposition to our motion for an
  extension and in-person conference.

         In our motion for an extension and conference we predicted that, unfortunately,
  unresolved discovery disputes would continue to fester and proliferate in the absence of this
  Court's intervention.

          In this we were correct. Defendant's counsel have opposed our motion and have at the
  same time filed their second motion to compel no more than a couple of days after Defendant' s
  alleged default and - for the second time - without any serious effort to reach a good faith
  resolution of the still open disputes.

           I respectfully submit that the current impass between counsel strongly supports the
  wisdom of a brief extension until this Court can schedule an in-person conference to resolve the
  critically-important, open discovery disputes. And so that Your Honor can at the same time get
  this case back on a proper track - without affording Ms. Morrison's attacker the opportunity for
  unjustifiable, intrusive and unchecked rummaging through Ms. Morrison' s most intimate life
  experiences for over a decade prior to her actual claim for damages.

        Finally, Your honor is also respectfully referred to our related letter of this date opposing
  Defendant's second motion to compel. Thank you for your consideration.

                                                 Respectfully submitted,

                                                 Mri I I?, !(~,______/
                                                 Henry R. Kaufman
                                                 Attorney for Plaintiff
   Cc: All counsel (VIA EFILE)
